              Case 4:19-cv-02572-JSW Document 33 Filed 08/16/19 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA




    California Reinvestment Coal., et al.,                  Case No. C 19-2572-JSW
                     Plaintiff(s)
    v.                                                      ADR CERTIFICATION BY PARTIES
                                                            AND COUNSEL
    Kathleen L. Kraninger, et al.,

                     Defendant(s)


   Pursuant to Civil L.R. 16-8(b) and ADR L.R. 3-5 (b), each of the undersigned certifies that he or
   she has:
          (1) Read the handbook entitled “Dispute Resolution Procedures in the Northern District of
              California” (available at cand.uscourts.gov/adr).
          (2) Discussed the available dispute resolution options provided by the Court and private
              entities; and
          (3) Considered whether this case might benefit from any of the available dispute resolution
              options.

   Date: 8/8/19                                   Signed: /s/ ReShonda Young
                                                                             Party
   Date: 8/8/19                                   Signed: /s/ Jeffrey B. Dubner
                                                                            Attorney




Important! E-file this form in ECF using event name: “ADR Certification (ADR LR 3-5 b) of Discussion of ADR Options.”
   Form ADR-Cert rev. 11-2016
